United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-1242
                                    ___________

Walter R. Olinghouse,                   *
                                        *
                  Appellant,            *
                                        * Appeal from the United States
     v.                                 * District Court for the Western
                                        * District of Missouri.
Dave Dormire; Jeremiah (Jay) W.         *
Nixon, Attorney General of the State of *     [UNPUBLISHED]
Missouri,                               *
                                        *
                  Appellees.            *
                                  ___________

                            Submitted: September 16, 1999
                                Filed: September 22, 1999
                                   ___________

Before BEAM and FAGG, Circuit Judges, and BOGUE,* District Judge.
                              ___________

PER CURIAM.

       Walter R. Olinghouse appeals the district court's denial of his 28 U.S.C. § 2254
petition for writ of habeas corpus. Olinghouse first contends he is entitled to habeas
relief because the state trial court denied his motion to inform the jury of the parole
consequences of a capital murder conviction when, as in Olinghouse’s case, the
maximum possible sentence was life imprisonment. Olinghouse’s argument is meritless

      *
       The Honorable Andrew W. Bogue, United States District Judge for the District
of South Dakota, sitting by designation.
because a defendant who is not subject to the death penalty has no constitutional right
to inform the jury of the parole consequences of his conviction. We also reject
Olinghouse’s second contention that the state trial court improperly admitted evidence
of his confession to law enforcement officers because, contrary to Olinghouse’s view,
the confession was obtained by constitutional means.

      We thus affirm the denial of Olinghouse’s petition for writ of habeas corpus. See
8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-